Certain confidential information contained in this document, marked by brackets [**], has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 2009 Vice President Worldwide Professional Services Incentive Bonus Plan November 24, 2008 PK, The letter is to document your variable compensation plan for Chordiant’s 2009 fiscal year which begins October 1st, 2008 and ends September 30th, 2009.Your variable compensation element, which has a target equal to 60% of your annual base salary, will be calculated and paid (if applicable) quarterly based on the following criteria: · 50% based on the criteria and payment calculation formulas established in the Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan (attachment A) · 50% based on the actual worldwide cumulative Professional Services Direct Controllable Contribution Margin % (“PS DCCM %”) versus plan numbers (attachment B).For FY 2009, PS DCCM% will include results for both Consulting Service and Training. · If the Company achieves greater than 100% of its PS DCCM% goal but less than 120% of its PS DCCM% goal, then an additional 5% of an executive’s target will qualify for payment after year end for each 1% above 100% of PS Margin goal to 120% of PS Margin goal until the maximum payout of 200% is reached. · From 120% of DCCM% goal to 130% of DCCM% goal, then an additional 10% will qualify for payment after year end for each 1% above 120% of DCCM% goal to 130% of DCCM% goal until the maximum payout of 300% is reached. For purposes of calculating worldwide professional services DCCM %, Chordiant will use the financial results in the Worldwide Professional Services full-stream (combining both consulting service and training) income statement published in the Great Plains financial system for the applicable period.This full-stream income statement will then be adjusted by: · reversing all travel and expense reimbursement and related travel and expense reimbursement costs · Reversing all corporate allocation for centralized service charges. Additional adjustments to revenue for timing differences for Open Air billings versus recognized revenue may also be included in the calculation at the discretion of Chordiant’s Chief Executive Officer.Such adjustments must be agreed to in writing by both Chordiant’s Vice President of Worldwide Field Operations and the Chief Executive Officer before payment is processed. Total bonuses paid to you in the fiscal year under the plan shall not exceed 300% of your annual bonus opportunity.Payment and earnings in any one of the first three fiscal quarters will be limited to a maximum of 100% of your targeted bonus for that quarter. Payment The final decision to pay a bonus will remain the decision of the Board of Directors or the Compensation Committee if so delegated by the Board.The Board may in its own discretion, determine to pay or not pay a bonus based upon the factors listed above or other Company performance criteria it deems appropriate.The factors listed above are guidelines to assist the Board, or the Committee, as the case may be, in its judgment but the final decision to pay or not pay is in the discretion the Board.In its discretion, the Committee may recommend, and the Board has the authority to approve, a payment of up to 50% of the bonus opportunity without regard to the performance criteria set forth in this plan. Bonuses are generally calculated within thirty (30) days after the end of any given quarter and are generally paid within forty-five (45) days after the end of a given quarter, but not later than 60 days following the end of such quarter.Notwithstanding the foregoing, bonuses will not be calculated or paid for a fiscal quarter until the public disclosure of final financial information for the applicable period.Bonuses are then paid in the next regularly-scheduled paycheck.Contingent upon the Company filing its Form 10K, payment for achievement of greater than 100% of plan goal and for the qualitative measure of the plan will be made not later than 60 days following the close of the Company’s fiscal year. No bonus is earned until it is paid under this plan.Therefore, in the event your employment is terminated (either by the Company or by you, whether voluntarily or involuntarily) before a bonus is paid, then you will not be deemed to have earned that bonus, and will not be entitled to any portion of that bonus. Questions regarding the Plan should be directed to the Chief Executive Officer or the Vice President of Human Resources.Acceptance of payment(s) under the Plan constitutes full and complete acceptance of its terms and conditions.If you do not wish to participate in the Plan, you must notify the Vice President, Human Resources in writing of his desire and intent. Nothing in this Plan is intended to alter the at-will nature of employment with the Company, that is, your right or the Company’s right to terminate the your employment at will, at any time with or without cause or advance notice.In addition, acceptance of this Plan shall not be construed to imply a guarantee of employment for any specified period of time. This Plan contains the entire agreement between the Company and you on this subject, and supersedes all prior bonus compensation plans or programs of the Company and all other previous oral or written statements regarding any such bonus compensation programs or plans. The contents of this Plan are Company confidential.This Plan shall be governed by and construed under the laws of the State of California. Please acknowledge that you have read and understood the terms of this agreement by signing and dating below. /s/ Prashant K. (PK) Karnik11/24/08 Prashant K (PK) KarnikDate Vice President, Worldwide Professional Services /s/ Steven R.
